DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, Species IA, claims 1, 2, 10-20 and 34 in the reply filed on June 24, 2021 is acknowledged.
Claims 3-9 and 21-33 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention or species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on June 24, 2021.
Drawings
Fifteen (15) sheets of drawings were filed on November 5, 2018 and have been accepted by the examiner.
Specification
Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Doiron et al. (US 5,269,777).
Regarding claim 1; Doiron et al. discloses a sleeve structure (see Figure 1) for an optical fiber tip (10), comprising a protective section of soft resilient material (silicon tip 14 with silicone diffusing layer 16; see column 4, lines 7-30) that surrounds a tip of an optical fiber core (11) and cladding (12) to prevent erosion of an exposed face of the fiber tip during a surgical laser procedure (laser radiation treatment of tumors; see the abstract and column 1, lines 1-38) and to protect a working channel of a scope from sharp edges during insertion of the fiber tip through the scope (the silicon tip inherently protects the working channel from sharp edges).
The examiner notes that the limitation “to prevent erosion of an exposed face of the fiber tip during a surgical laser procedure, and to protect a working channel of a scope from sharp edges during insertion of the fiber tip through a scope” constitutes a functional limitation.  An apparatus claim must be structurally distinguishable from the prior art.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function (In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997); See MPEP 2114 [R-1]).  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all of the structural limitations of the claim (Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987); See MPEP 2114 [R-1]).  Doiron et al. discloses all of the claimed structural features of claim 1 as discussed above.
Regarding claim 2; Doiron et al. discloses a sleeve structure as claimed in claim 1, as discussed above, wherein the protective section of soft resilient material (14) extends a predetermined distance beyond the exposed face (13) of the fiber tip to prevent contact between the fiber tip and a stone or other tissue (tumor) being treated or targeted by laser energy transmitted through the optical fiber.  
Regarding claim 10; Doiron et al. discloses a soft protective tip (14) for an optical fiber (see Figure 1) used in a treatment procedure (laser radiation treatment of tumors; see the abstract and column 1, lines 1-38), comprising a cylindrical structure (10 is a cylindrical diffuser tip including cylindrical silicone tip 14 with cylindrical silicone diffusing layer 16; see column 4, lines 7-30) made of a soft material (silicone) and fixed to a distal end of a buffer or coating (jacket 15) of the fiber (optical fiber comprising core 11 and cladding 12), the soft protective tip (14/16) extending between the distal end of the buffer or coating (15) to at least a tip of the fiber that has been stripped of the buffer or coating (15; see figure 1), to thereby protect the working channel of a scope from scoring or puncture by the fiber tip, and to protect a tip of the fiber from erosion (the silicone tip 14 with silicone diffusing layer 16 inherently perform these functions).  
Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kittrell et al. (US 5,693,043).
Regarding claim 1; Kittrell et al. discloses a sleeve structure (see Figures 4A and 7E) for an optical fiber tip, comprising a protective section of soft resilient material (flexible balloon 12e made of translucent rubber or soft plastic; see column 10, lines 50-51) that surrounds a tip of an optical fiber core (cores 22 of optical fibers 20a, 20b, 20c, 20b’, 20c’; see Figure 1B) and cladding (cladding 24 of optical fibers 20a, 20b, 20c, 20b’, 20c’; see Figure 1B) to prevent erosion of an exposed face of the fiber tip during a surgical laser procedure (laser catheter 10 inserted into tissue 334; see Figure 4A; see the abstract), and to protect a working channel of a scope from sharp edges during insertion of the fiber tip through the scope (the presence of the soft tip 12e inherently protects a working channel from sharp edges).
  The examiner notes that the limitation “to prevent erosion of an exposed face of the fiber tip during a surgical laser procedure, and to protect a working channel of a scope from sharp edges during insertion of the fiber tip through a scope” constitutes a functional limitation.  An apparatus claim must be structurally distinguishable from the prior art.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function (In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997); See MPEP 2114 [R-1]).  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all of the structural limitations of the claim (Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987); See MPEP 2114 [R-1]).  Kittrell et al. discloses all of the claimed structural features of claim 1 as discussed above.
Regarding claim 2; Kittrell et al. discloses sleeve structure as claimed in claim 1, as discussed above, wherein the protective section of soft resilient material (12 in Figure 4A; 12e in Figure 7E) extends a predetermined distance beyond the exposed face of the fiber tip (tip of optical fibers 20a, 20b, 20b’, 20c, 20c’) to prevent contact between the fiber tip and a stone or other tissue (tissue 334; see Figure 4A) being treated or targeted by laser energy transmitted through the optical fiber.  
Claims 1, 2, 10, 11, 15 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Farr et al. (US 2002/0183729 A1).
Regarding claim 1; Farr et al. discloses a sleeve structure (see Figures 11 and 12) for an optical fiber tip (tip of optical fiber 12), comprising a protective section of soft resilient material (flexible elongate member 32 with balloon 42) that surrounds a tip of an optical fiber core and cladding (optical fiber 12 inherently has a core and cladding; see paragraph 74) to prevent erosion of an exposed face of the fiber tip during a surgical laser procedure (see paragraphs 3 and 65, ) and to protect a working channel of a scope from sharp edges during insertion of the fiber tip through the scope (the silicon tip inherently protects the working channel from sharp edges).
The examiner notes that the limitation “to prevent erosion of an exposed face of the fiber tip during a surgical laser procedure, and to protect a working channel of a scope from sharp edges during insertion of the fiber tip through a scope” constitutes a functional limitation.  An apparatus claim must be structurally distinguishable from the prior art.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function (In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997); See MPEP 2114 [R-1]).  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all of the structural limitations of the claim (Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987); See MPEP 2114 [R-1]).  Farr et al. discloses all of the claimed structural features of claim 1 as discussed above.
Regarding claim 2; Farr et al. discloses a sleeve structure as claimed in claim 1, as discussed above, wherein the protective section of soft resilient material (material of flexible elongate member 32 and balloon 42) extends a predetermined distance beyond the exposed face (face of fiber 12) of the fiber tip (tip of fiber 12) to prevent contact between the fiber tip and a stone or other tissue (see the abstract) being treated or targeted by laser energy transmitted through the optical fiber (12).  
Regarding claim 10; Farr et al. discloses a soft protective tip (the soft protective tip is formed by flexible elongate member 32 with balloon 42; see Figures 11 and 12) for an optical fiber (12) used in a treatment procedure (see the abstract), comprising a cylindrical structure (see Figures 11 and 12, the catheter has a cylindrical structure) made of a soft material (material of flexible elongate member 32 and balloon 42) and fixed to a distal end of a buffer or coating (buffer; see paragraph 74; the flexible elongate member 32 is fixed to the unstripped, buffered portion of the fiber) of the fiber (12), the soft protective tip (flexible elongate member 32 with balloon 42) extending between the distal end of the buffer or coating (buffer) to at least a tip of the fiber (tip of fiber 12) that has been stripped of the buffer or coating (see paragraph 74), to thereby protect the working channel of a scope from scoring or puncture by the fiber tip, and to protect a tip of the fiber from erosion (flexible elongate member 32 with balloon 42 inherently perform these functions).  
Regarding claim 11; a material of the soft protective tip is PTFE or ETFE (see paragraph 64).  
Regarding claim 15; a material of the soft protective tip is transparent and visually distinguishable from a material of the buffer or coating (see paragraph 64).  
Regarding claim 16; the soft protective tip (flexible elongate member 32 with balloon 42) extends beyond the stripped tip of the fiber (12; see Figures 11 and 12).  
Claim 34 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zerfas et al. (US 2017/0079716 A1).
Regarding claim 34; Zerfas et al. discloses a sleeve structure (protective polymer coating 108; see Figure 1) for an optical fiber tip (tip of optical fiber including core 102 and cladding 104; see Figures 1-4), comprising: 
a generally cylindrical body (distal region 112 includes sleeve 108 which forms a generally cylindrical body; see Figure 1) having a central bore (optical fiber core 102 is located within a central bore) with two sections, wherein a narrower one of the sections (the distal portion of sleeve 108 is narrower; see Figure 1) fits over a stripped core (102) or cladding (104) of the fiber and a wider one of the sections (the wider section of sleeve 108; see Figure 1) fits over a buffer (106) of the fiber, 
a shoulder (the shoulder is illustrated in Figure 1 and is formed by the sloped region of sleeve 108 between the wider and the narrower sections) between the narrower and wider sections limiting insertion of the optical fiber into the sleeve structure (the insertion of the fiber is limited because the buffer 106 on the unstripped portion is stopped by the shoulder) such that a tip of the fiber is set back from an end of the sleeve structure (see Figures 1-4), and 
wherein during a surgical procedure, the sleeve structure is compressed axially upon contact with a stone, thereby enabling a distal end of the optical fiber to also contact the stone or to be spaced a predetermined minimum distance from the stone (see paragraph 7; the polymeric sleeve structure 108 is inherently compressed during contact).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Farr et al. (US 2002/0183729 A1) in view of Schmid et al. (US 7,284,981 B2).
	Regarding claims 12-14; Farr et al. does not disclose that the soft protective tip is secured or adhered to the buffer optical fiber by a press fit, by being adhered to the buffer or coating by glue or welding, or by being threaded onto an externally threaded end of the buffer or coating.  
	Press-fitting, gluing, and attachment via threading (i.e. screwing attachments) are well-known, commonly used attachment alternatives in the art.  For example, Schmid et al. teaches that press-fitting, gluing, and screwing are known methods for attachment of optical fiber scopes (see column 4, line 67, through column 5, line 2, and column 6, lines 33-39 of Schmid et al.).
Thus, one of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to attach or secure the soft protective tip of Farr et al. to the buffer optical fiber by a press fit, by being adhered to the buffer or coating by glue or welding, or by being threaded onto an externally threaded end of the buffer or coating for the purpose of employing a known standard equivalent method for attachment of elements to optical fibers of scopes, since all of these arrangements were known alternatives attachment arrangements in the prior art and one of ordinary skill could have combined the elements by known coupling methods with no change in their respective functions to yield predictable results.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Doiron et al. in view of Schmid et al. (US 7,284,981 B2).
	Regarding claims 12-14; Doiron et al. does not disclose that the soft protective tip is secured or adhered to the buffer optical fiber by a press fit, by being adhered to the buffer or coating by glue or welding, or by being threaded onto an externally threaded end of the buffer or coating.  
	Press-fitting, gluing, and attachment via threading (i.e. screwing attachments) are well-known, commonly used attachment alternatives in the art.  For example, Schmid et al. teaches that press-fitting, gluing, and screwing are known methods for attachment of optical fiber scopes (see column 4, line 67, through column 5, line 2, and column 6, lines 33-39 of Schmid et al.).
Thus, one of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to attach or secure the soft protective tip of Doiron et al. to the buffer optical fiber by a press fit, by being adhered to the buffer or coating by glue or welding, or by being threaded onto an externally threaded end of the buffer or coating for the purpose of employing a known standard equivalent method for attachment of elements to optical fibers of scopes, since all of these arrangements were known alternatives attachment arrangements in the prior art and one of ordinary skill could have combined the elements by known coupling methods with no change in their respective functions to yield predictable results.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Farr et al. (US 2002/0183729 A1) in view of Todd et al. (US 2009/0270907 A1).
Regarding claims 17 and 18; Farr et al. discloses the stripped tip of fiber (12) coupled to a lens (26), but does not disclose that the stripped tip of the fiber (12) is further enclosed within an additional plug, wherein the additional plug is made of PTFE or ETFE.  
	Todd et al. teaches that an optical fiber scope with a lens (106) may be enclosed in an additional plug (101; see Figures 1-6) including flexible distal arms (102) for gripping stones, wherein the additional plug is made of PTFE or ETFE (see the abstract and paragraphs 51 and 52).
	Thus, before the effective filing date of the present invention, one of ordinary skill in in the art would have found it obvious to further enclose the stripped tip of the fiber (12) of Farr et al. coupled to the lens (26) within an additional plug, wherein the plug is made of PTFE, which is a known material that provides protection for components of endoscopes, for the purpose of providing the additional ability to grip and remove stones.
Allowable Subject Matter
Claims 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record, which is the most relevant prior art known, does not disclose or reasonably suggest the soft protective tip defined by claim 19, wherein a distal end of the soft protective tip has a reduced thickness to increase flexibility and enable a stone to be gripped by the soft protective tip so as to pin the stone to another tissue in combination with all of the limitations of base claim 10; or the soft protective tip defined by claim 20, wherein a material of the soft protective tip is doped to emit radiation when laser energy is incident on an inside diameter of the soft protective tip in combination with all of the limitations of base claim 10. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE R CONNELLY whose telephone number is (571)272-2345.  The examiner can normally be reached on Monday-Friday, 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHELLE R CONNELLY/           Primary Examiner, Art Unit 2874